UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-163035 Yaboo, Inc. (Exact name of registrant as specified in its charter) Nevada 26-3606113 (State or other jurisdiction of IRS I.D. incorporation or organization) 70 West Madison St., Suite 1400 Chicago, IL (Address of principal executive offices) (Zip Code) Registrant’s telephone number:312-214-6116 SEC File No:333-164999 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesoNox Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.)YesxNo o The aggregate market value of the Registrant’s Common Stock held by non-affiliates of the Registrant (based upon the closing price of the Registrant’s Common Stock as of June 30, 2011) was approximately $347,800 (based on 3,478,000 shares of common stock outstanding held by non-affiliates and a price of $0.10 per share on such date).Shares of the Registrant’s Common Stock held by each executive officer and director and by each entity or person that, to the Registrant’s knowledge, owned 5% or more of the Registrant’s outstanding Common Stock as of June 30, 2011 have been excluded in that such persons may be deemed to be affiliates of the Registrant.This determination of affiliate status is not necessarily a conclusive determination for other purposes. The number of outstanding shares of Registrant’s Common Stock, $0.001 par value, was 47,278,000 shares as of May 15, 2012. TABLE OF CONTENTS PART I Item 1. Description of Business 4 Item 2. Description of Property 4 Item 3. Legal Proceedings 5 Item 4. Submission of Matters to a Vote of Security Holders 5 Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 6 Item 6. Consolidated Financial Data 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 7 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 10 Item 8. Financial Statements 11 Item 9. Changes In and Disagreements With Accountants on Accounting and Financial Disclosures 31 Item 9A. Controls and Procedures 31 Item 9B. Other Information 31 Item 10. Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 32 Item 11. Executive Compensation 34 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 35 Item 13. Certain Relationships and Related Transactions, and Director Independence. 36 Item 14. Principal Accountant Fees and Services 38 Item 15. Exhibits 39 2 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This Annual Report on Form 10-K, the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission, or SEC, and public announcements that we have previously made or may subsequently make include, may include, incorporate by reference or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Form 10-K and those reports, statements, information and announcements address activities, events or developments that Yaboo, Inc. (hereinafter referred to as “we,” “us,” “our,” “our Company” or “Yaboo”) expects or anticipates, will or may occur in the future. Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. Certain risk factors could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties we currently face are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 3 PART I Item 1. Description of Business General Organization Yaboo, Inc. (the Company) was incorporated under the laws of Nevada on August 11, 2008, with registered address at 1955 Baring Blvd, Sparks, NV 89434.Yaboo, Inc. has principal office at 70 W. Madison St., Ste. 1400, Chicago, IL 60602.Our telephone number is 312-214-6116. On April 17, 2009, Yaboo, Inc. established a 100% wholly foreign owned company in China, Yaboo Agriculture (Taizgou) Co, Ltd, located at Hailing Modern Agricultural Demonstration Zone, Hailing District, TaiZhou City, Jiangsu Province, People’s Republic of China, to conduct and operate the business. In October 2009, Yaboo Agriculture (Taizgou) Co, Ltd. acquired the 100% ownership of a Chinese company, Qilin Bay Ecological Restaurant Co., Ltd. (“Qilin Bay”), owned by Taizhou Sunny Agricultural Development Co., Ltd.Taizhou Sunny Agricultural Development Co., Ltd. was 100% owned and operated by local district government, Hailing Modern Agricultural Demonstration Zone Administration Office.Yaboo Agriculture (Taizhou) Co., Ltd. paid cash of $146,455 to Taizhou Sunny Agricultural Development Co., Ltd., for the 100% ownership of Qilin Bay. Qilin Bay Restaurant Co., Ltd. (“Qilin Bay”), was incorporated on July 16, 2008 by Taizhou Sunny Agricultural Development Co., Ltd. to operate a specialty restaurant located in North Jiangzhou Road, Hailing Modern Agriculture Demonstration Zone, Hailing District, Taizhou City, Jiangsu Province, China.Yaboo Agriculture (Taizhou) Co. Ltd. conducted the restaurant business in China through Qilin Bay. In February 2012, the Company signed an agreement with local government, Hailing Modern Agricultural Demonstration Zone Administration Office.In the Agreement, Hailing Modern Agricultural Demonstration Zone Administration Office will take over the operation of the Qilin Bay Restaurant and will be fully responsible for Qilin Bay Restaurant effective on February 1, 2012.From February 2012, the Company will not responsible for the Qilin Bay Restaurant’s profit or loss, or incur any new liabilities.Accordingly, from February 2012, the Company will not consolidate the Qilin Bay Restaurant’s financial information. The Company is now a shell company and is aggressively seeking the new business in the same or similar industry in China. Item 2.Description of Property We rent the following properties: On February 11, 2010, the company entered into an office leases in Chicago Loop with First National Plaza; the office is located at 70 W Madison St., Three First National Plaza, Suite 1400, Chicago, IL 60602. The lease term is from February 15, 2010 through February 28, 2011 and requires a $ 219 monthly lease payment.In 2012, the lease was renewed with the same terms for another year with expiration date February 28, 2013. 4 In September 2009, Yaboo Agriculture (TaiZhou) Co., Ltd entered into a leasing agreement with Taizhou Sunny Agricultural Development Co., Ltd.for leasing the Qilin Village staff dormitory and Qilin Bay Restaurant cafeteria. According to The People's Republic of China on Economic Contracts Law and other relevant laws and regulations, Yaboo Agriculture (TaiZhou) Co., Ltd and Taizhou Sunny Agricultural Development Co., Ltd.have agreed on the following: 1. Leasing areas: Qilin Village staff dormitory and cafeteria. 2. Leasing period: The agreement is in effect starting 2009-09-01, ending 2014-08.The lease may be renewed if both Parties agreed. 3. Rent and Payment method: from September 1, 2009 to August 31, 2014, for renewal options for an annual rent of $58,608, $73,260; $102,564, $102,564, and $102,564. We do not intend to renovate, improve, or develop properties except our existing restaurant.We are not subject to competitive conditions for property.We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages.Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activity. In February 2012, the Company signed an agreement with local government, Hailing Modern Agricultural Demonstration Zone Administration Office.In the Agreement, Hailing Modern Agricultural Demonstration Zone Administration Office will take over the lease and operation of the Qilin Bay Restaurant effective on February 1, 2012.From February 2012, the Company will not responsible for the Qilin Bay Restaurant’s lease payment, or any profit or loss, or incur any new liabilities. Item 3. Legal Proceedings We are not a party to any material legal proceedings nor are we aware of any circumstance that may reasonably lead any third party to initiate material legal proceedings against us. Item 4. Submission of Matters to a Vote of Security Holders None 5 PART II Item 5. Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Trading History Our common stock is quoted on the Over-The-Counter Bulletin Board under the symbol “YBIN.” Financial Quarter Ended High Bid Low Bid December 31, 2011 September 30, 2011 * The quotation do not reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. Each holder of our Series A preferred stock is entitled to a 10% per annum cumulative dividend. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend:  we would not be able to pay our debts as they become due in the usual course of business; or  our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution, unless otherwise permitted under our articles of incorporation. Item 6. Selected Consolidated Financial Data Not required. 6 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Overview We previously owned and operated only one restaurant, Qilin Bay Restaurant.The sole source of our revenues was through operations of our one restaurant since the restaurant was opened on October 22, 2009. From August 11, 2008 through December 31, 2011, we generated $450,696 in revenues although we have had an operating loss during this period of ($438,151).From August 11, 2008 through December 31, 2010, our total expenses including cost of goods and operating expenses was $902,433, and the averaged monthly cost, i.e., the monthly burn rate was $22,560.As of December 31, 2011, the averaged monthly sales revenue was $11,267; and the net monthly negative cash flow was $11,293.As of December 31, 2011, the cash balance in the bank was $1,644, which will only last for one week’s operations.After two months, the founder of the Company, Mr. Jiang and other board members have orally agreed to loan to the company sufficient funds as the Company needs to continue operations to the extend we do not generate sufficient funds from cash flow from operation of the restaurant.We do not have any written loan agreement in place with Mr. Baoguo Jiang or board members.The loan will be for the company’s operation purpose without interest charge, the loan may be requested to pay off as long as the Company can generate sufficient cash flows to continue operations and repay the loan.As of December 31, 2011, there was total $113,293 loan balance from shareholder, Mr. Baoguo Jiang. In February 2012, the Company signed an agreement with local government, Hailing Modern Agricultural Demonstration Zone Administration Office.In the Agreement, Hailing Modern Agricultural Demonstration Zone Administration Office will take over the operation of the Qilin Bay Restaurant effective on March 1, 2012.From March 2012, the Company will not responsible for the Qilin Bay Restaurant’s profit or loss, or incur any new liabilities. The Company is now a shell company and is aggressively seeking the new business in the same or similar industry in China. Results of Operations For the year ended December 31, 2011, and December 31, 2010. Revenue There were revenues generated $267,426 for the year ending December 31, 2010, and $65,723 for the year ending December 31, 2011 respectively.The total revenue for cumulative period from August 11, 2008 (Date of Inception) to December 31, 2011 was $450,696.All revenues were generated through operation of Qilin Bay Restaurant since October 2009. Due to the decrease of revenues for the year 2010 vs 2011, and continued operation loss, in February 2012, the Company signed an agreement with local government, Hailing Modern Agricultural Demonstration Zone Administration Office.In the Agreement, Hailing Modern Agricultural Demonstration Zone Administration Office will take over the operation of the Qilin Bay Restaurant effective on February 1, 2012 and assume the restaurant property lease.From February 2012, the Company will not responsible for the Qilin Bay Restaurant’s profit or loss, or incur any new liabilities. 7 Cost of Revenue Since our company incorporated on August 11, 2008, there was cost of goods sold of $88,667 incurred as of December 31, 2009, and $158,963 for the year endingDecember 31, 2010, respectively.The total cost of goods sold for cumulative period from August 11, 2008 (Date of Inception) to December 31, 2010 was $247.630We expect the price for cost of goods sold would be relatively stable, and with expected increase of the total revenue, the total cost of goods sold would be increased too, but the gross profit margin may be relatively unchanged, as compared to the current averaged gross margin of 35% Our gross profit margin in the period of opening the restaurant business in 2009 was relatively low due to our marketing strategy to attract very new customers with low selling prices. Expense Our operating expenses consist of selling, general and administrative expenses, and depreciation and amortization expenses: Year Ended Year Ended December 31, December 31, Expense Advertising and Promotion Agent Service Fee - Automobile Expense Bank Service Charges Business License and Permit China Operation Tax China Stamp & Local Tax Cleaning and Laundry Depreciation Expense Freight & Delivery - Gift and Allowance Insurance Expense - License & Permit - Meals and Entertainment Misc Expenses Office Supplies Payroll Expenses Postage and Shipping Expense - Professional Fees Rent Expense US Rent Expense Rent Expense - Other Total Rent Expense Repairs and Maintenance Restaurant Supplies Security - Software Fee - Supplies Telephone Expense Training Expense - Transportation Expenses Travel Expense Airfares Hotels Travel Expense - Other Total Travel Expense Utilities Worker Compensation Insurance Total Expense We had total selling, general and administrative expenses of $129,235, and $233,344, for the year ended December 31, 20011, and 2010, respectively by the Company as selling, general, and administrative expenses, and had total depreciation and amortization expenses of $ 14,824 and $ 14,824 respectively. 8 The relatively larger operation expense incurred in 2010 than 2011 was due to the larger sales.The large amount of expenses were in advertising for starting the business, meals and entertainment, payroll, professional fees, restaurant lease and equipment rent. For the professional fees of $29,783 for the year ending December 31, 2011, $12,000 was legal fee payable to Williams Law Group and $15,000 was auditing fee payable to Enterprise CPAs, Ltd, $ 2,214 for the SEC filling fee, and other professional fee of $ 569.For the professional fees of $24,185 for the year 2010,$12,000 was legal fee payable to Williams Law Group, $7,500 was auditing fee payable to Enterprise CPAs, Ltd, and $735 was accounting fee payable to Yang Associate, and $3950 was paid to Vintage Filing for the edgarzation service. For the year 2011, , the Company incurred less payroll expenses, the total payroll expenses were $ 32,811 and $111,950, for the year 2011, and 2010 respectively.Due to the big decrease of the sales amount in year 2011, the Company reduced working employees or employees’ working hours, and the Company’s management team waived their compensation in 2011. Income & Operation Taxes We are subject to income taxes in the U.S., while the China branch was subject to the income tax laws of China. We paid no income taxes in USA for the year ended December 31, 2008, 2009, 2010, and 2011due to the net operation loss in USA. We paid no income taxes in China for the year ended December 31, 2008, 2009, 2010, and 2011 as the subsidiary was established in April 2009. Net Loss We incurred net losses of ($62,342) for the year ended December 31, 2011, and net loss of ($139,684) for the year ended December 2010.Our accumulated net loss from August 11, 2008 (Date of Inception) to December 31, 2011 was ($392,049).Due to the continued operation loss, in February 2012, we negotiated an agreement with local government, Hailing Modern Agricultural Demonstration Zone Administration Office.In the Agreement, Hailing Modern Agricultural Demonstration Zone Administration Office will take over the operation of the Qilin Bay Restaurant effective on March 1, 2012.From March 2012, the Company will not responsible for the Qilin Bay Restaurant’s profit or loss, or incur any new liabilities. Commitments and Contingencies Yaboo Agriculture (Taizhou) Co., Ltd. acquired the 100% share of a local Chinese company, Qilin Bay Ecological Resurant Co., Ltd, owned by Taizhou Sunny Agricultural Development Co., Ltd. in October 2009.The Qilin Bay Restaurant is specialty restaurant located in North Jiangzhou Road, Hailing Modern Agriculture Demonstration Zone. In September 2009, Yaboo Agriculture (TaiZhou) Co., Ltd entered into a leasing agreement with Taizhou Sunny Agricultural Development co., Ltd for leasing the Qilin Village staff dormitory and cafeteria from September 1, 2009 to August 31, 2014, and provide for renewal options. 9 Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for Yaboo, Inc; People’s Republic of China Chines Yuan Renminbi to be its functional currency in Yaboo Agriculture (Taizhou) co., Ltd.Assets and liabilities were translated to U.S. dollars at the period-end exchange rate.Statement of operations amounts were translated to U.S. dollars using the first date of each month during the year.Gains and losses resulting from translating foreign currency financial statements are accumulated in other comprehensive income (loss), a separate component of shareholders’ equity. In the year 2011, the Company incurred the foreign currency translation income of $ 2 due to the increase value of RMB currency compared with US dollars. Liquidity and Capital Resources At December 31 At December 31 Current Ratio* Cash $ $ Working Capital*** $ ) ) Total Assets $ Total Liabilities $ Total Equity $ Total Debt/Equity** *Current Ratio Current Assets /Current Liabilities ** Total Debt / Equity Total Liabilities / Total Shareholders Equity. The Company had cash and cash equivalent of $1,644 at December 31, 2011 and the negative working capital of ($110,320); and cash and cash equivalent of $25,451and the negative working capital of ($62,801) for the year ended December 31, 2010.This is not sufficient to fund our operations for longer than a week. Due to the continued operation loss, in February 2012, we negotiated an agreement with local government, Hailing Modern Agricultural Demonstration Zone Administration Office.In the Agreement, Hailing Modern Agricultural Demonstration Zone Administration Office will take over the operation of the Qilin Bay Restaurant effective on February 1, 2012.From February 2012, the Company will not responsible for the Qilin Bay Restaurant’s profit or loss, or incur any new liabilities. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not required. 10 Item8.Financial Statements YABOO, INC. Audited Financial Statements As of December 31, 2011, and 2010 11 Table of Contents Independent Auditor’s Report on the Financial Statements 13 Statement of Balance Sheet 14 Statement of Loss 15 Statement of Shareholders Equity 16 Statement of Cash Flows 17 Notes to Financial Statements 18 Exhibit A 12 Independent Registered Public Accounting Firm’s Auditor’s Report on the Financial Statements Board of Directors and Shareholders of Yaboo,Inc. We have audited the accompanying balance sheets of Yaboo, Inc. as of December 31, 2011, 2010, and the related operating statements, shareholders’ equity, and cash flows for the year ended December 31, 2011, and 2010.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Yaboo, Inc. as of December 31, 2011, December 31, 2010, and the results of its operations, shareholders' equity,and their cash flows for the year ended December 31, 2011, and December 31, 2010 in conformity with accounting principles generally accepted in the United States of America. The Company’s operating loss history and financial resources raise substantial doubt about its ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty and if the Company is unable to generate significant revenue or secure financing, then the Company may be required to cease or curtail its operation. /s/Enterprise CPAs, Ltd. Enterprise CPAs, Ltd. Chicago, IL May 15, 2012 13 YABOO, INC BALANCE SHEET December 31 December 31 ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net - Inventory Total Current Assets $ $ Fixed assets: Improvement, net $ $ Total Fixed Assets $ $ TOTAL ASSETS $ $ LIABILITIES & EQUITY Current liabilities: Accounts payable $
